


110 HR 6793 IH: To provide for grants to assist municipalities to

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6793
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide for grants to assist municipalities to
		  facilitate the ability of local farmers to grow food crops and certain
		  livestock to be sold locally, grants to enable local nongovernmental farming
		  associations to support the formation of community-supported agricultural
		  projects, and grants to provide start-up funds to farmers who must diversify
		  their operations in order to participate in the projects, and for other
		  purposes.
	
	
		1.Grants to assist
			 municipalities to help local farmers to grow food crops or raise certain
			 livestock to be sold locally
			(a)In
			 generalThe Secretary of
			 Agriculture, through the respective State Department of Agriculture, may make a
			 grant in accordance with this section to a municipality to enable the
			 municipality to facilitate the ability of local farmers to grow food crops or
			 raise livestock to be sold to the local community.
			(b)Maximum amount
			 of grantThe amount of a grant under this section shall not
			 exceed $100,000.
			(c)Use of
			 grants
				(1)In
			 generalA municipality to
			 which a grant is made under this section shall use the grant, subject to
			 paragraph (2), to establish a community-supported agriculture project,
			 by—
					(A)leasing municipal land to a participating
			 farmer;
					(B)providing a loan guarantee for a loan made
			 for the purchase or lease of equipment or facilities to be used by a
			 participating farmer;
					(C)establishing a kitchen certified by
			 relevant health authorities for use by farmers or nongovernmental farming
			 associations operating, as determined by the municipality, locally or
			 regionally; or
					(D)establishing a plant for the processing of
			 food crops or livestock, which is certified by relevant health authorities for
			 use by farmers or nongovernmental farming associations operating, as determined
			 by the municipality, locally or regionally.
					(2)Requirements
			 relating to minimum output, local sale, and under-served communities
					(A)In
			 generalA lease entered into or a loan guarantee provided
			 pursuant to this section shall provide that the municipality may terminate the
			 lease or rescind the loan guarantee, as the case may be, if, during any year
			 for which the lease or loan guarantee is in effect—
						(i)the total value of the food crops or
			 livestock produced from the land involved is less than—
							(I)$2,500, in the
			 case of the first year of operation;
							(II)$3,500, in the
			 case of the second year of operation; or
							(III)$5,000, in the
			 case of any subsequent year of operation;
							(ii)at least 30 percent of the sales of the
			 food crops or livestock are not made in an under-served community within 50
			 miles of the community-supported agricultural project; or
						(iii)at
			 least 70 percent of the sales of the food crops or livestock are not made
			 locally or regionally.
						(B)Local or
			 regional saleAn agricultural
			 product shall be considered to be made available for sale locally or regionally
			 for purposes of this section if the product is distributed within the locality
			 or region where produced, in a manner which—
						(i)ensures that
			 information regarding the product origin, production practices, or other
			 similar information which is a source of value to the end-use consumer is
			 typically conveyed;
						(ii)facilitates the
			 likelihood that the income of the community-supported agriculture operation is
			 increased through maximization of the share of the retail food price retained
			 by the producer;
						(iii)ensures that
			 consumers are provided with a product produced, processed, and distributed in
			 the locality or region where the end-use consumers acquire the product;
			 and
						(iv)ensures that the
			 product has traveled less than 200 miles.
						(3)Requirements
			 relating to termination of lease or rescinding of loan guaranteeIf the municipality determines that a lease
			 entered into or a loan guarantee provided pursuant to this section will be
			 terminated pursuant to paragraph (2), the municipality—
					(A)shall announce the
			 impending termination and seek to transition the operation for which the lease
			 was entered into or loan guarantee was provided as a going concern to a new
			 operator under the terms and conditions of this Act; and
					(B)may convert the operation to another use
			 if, during the 6-month period beginning with the announcement, the municipality
			 does not receive an application for the lease or loan guarantee from such a new
			 operator who is eligible for the lease or loan guarantee under such terms and
			 conditions.
					(4)Public bidding
			 required
					(A)In
			 generalThe municipality
			 shall solicit bids from the general public for the leases and loan guarantees
			 to be provided by the municipality pursuant to this section, and shall submit
			 the bids to the State Department of Agriculture for review and award of funding
			 in accordance with the schedule of priorities set forth in subparagraph
			 (B).
					(B)Priority for
			 certain participating farmersThe municipality shall conduct the bidding
			 in a manner that results in, and the Secretary of Agriculture, through the
			 respective State Department of Agriculture, shall award grants and loan
			 guarantees to municipalities that have demonstrated that they have conducted
			 bidding in a manner that results in applications by participating farmers who
			 are socially disadvantaged farmers (as defined in section 355(e) of the
			 Consolidated Farm and Rural Development Act) or beginning farmers or ranchers
			 (as defined in section 7405(a) of the Farm Security and Rural Investment Act of
			 2002) being considered first in the order of priority to receive
			 funding.
					(d)Limitations on
			 authorization of appropriationsFor grants under this section,
			 there are authorized to be appropriated to the Secretary not more than
			 $40,000,000 for each of fiscal years 2009 through 2014.
			2.Grants to enable
			 local nongovernmental farming associations support the formation of
			 community-supported agricultural projects
			(a)In
			 generalThe Secretary of
			 Agriculture may make a grant to enable a local nongovernmental farming
			 association that promotes community-based farming, or a qualified farmer, to
			 provide technical, advisory, and other assistance to support the formation of a
			 municipally-based community-supported agricultural project.
			(b)Maximum amount
			 of grantThe amount of a grant under this section shall not
			 exceed $25,000.
			(c)Use of
			 grantsThe recipient of a grant made under this section shall use
			 the grant to—
				(1)provide public information about the
			 assistance available pursuant to this Act;
				(2)provide technical and advisory assistance
			 to participating farmers who enter into a lease or receive a loan guarantee
			 from a municipality pursuant to section 1; or
				(3)conduct training sessions on subjects
			 relevant to starting, operating, maintaining, or marketing crops produced by
			 participating farmers.
				(d)Definition of
			 qualified farmerIn this
			 section, the term qualified farmer means a farmer who has
			 established a profit-making enterprise such as a farm, a community-supported
			 agriculture operation, or a farmers’ market, which has been in operation at
			 least 5 years or a designated representative of such enterprise.
			(e)Mediation
			 conditionAs a condition of receiving a grant under this section,
			 the grantee shall agree that, if a dispute arises between a participating
			 farmer and a municipality from which the farmer has entered into a lease
			 pursuant to section 1, concerning ownership rights to infrastructure improved
			 with funds provided under this Act, or other matters with respect to the funds
			 or activities engaged in pursuant to this Act, the parties shall use the
			 services of the Certified State Agricultural Mediation Program of the Farm
			 Service Agency of the Department of Agriculture.
			(f)Limitations on
			 authorization of appropriationsFor grants under this section,
			 there are authorized to be appropriated to the Secretary not more than
			 $10,000,000 for each of fiscal years 2009 through 2014.
			3.Grants to provide
			 start-up funds to farmers who must diversify their operations in order to
			 participate in community-supported agricultural pro­jects
			(a)In
			 generalThe Secretary of
			 Agriculture may make a one-time grant to provide start-up funding to an
			 agricultural producer who must diversify the agricultural operations of the
			 producer in order to participate in a community-supported agricultural
			 project.
			(b)Maximum amount
			 of grantThe amount of a grant under this section shall not
			 exceed $10,000.
			(c)Use of
			 grantsAn agricultural
			 producer to whom a grant is made under this section shall use the grant to
			 begin or participate in a community-supported agricultural project under this
			 Act.
			(d)Limitations on
			 authorization of appropriationsFor grants under this section,
			 there are authorized to be appropriated to the Secretary not more than
			 $4,000,000 for each of fiscal years 2009 through 2014.
			4.Marketing assistance
			 for community-supported agriculture projectsThe Secretary of Agriculture shall provide
			 marketing assistance to a participating farmer who has received a lease or loan
			 guarantee under section 1 that has not been terminated, to assist the farmer in
			 marketing to community institutions, including schools, child care centers, and
			 senior centers.
		5.DefinitionsIn this Act:
			(1)Community-supported
			 agricultural projectThe term
			 community-supported agricultural project means a contract under
			 which a group of consumers, a nonprofit organization, or a public agency which
			 represents consumers is obligated to purchase a specified amount of one or more
			 agricultural products directly from one or more agricultural producers during a
			 specific period.
			(2)Farm
			 vendorThe term farm
			 vendor means a farmer, a member of the family of a farmer, or an
			 employee of a farmer, who sells at a farmers’ market agricultural products
			 produced only by the farmer.
			(3)LivestockThe term livestock means
			 cattle, bison, deer, swine, sheep, goats, and poultry, whether raised directly
			 for human consumption or for the production of milk or eggs for human
			 consumption.
			(4)Marketing
			 allianceThe term marketing alliance means a legally
			 recognized entity from which farmers and managers of farmers’ markets can
			 obtain technical support on issues relating to farmers’ markets.
			(5)MunicipalityThe term municipality includes
			 any city, town, borough, county, parish, district, transportation district,
			 assessment jurisdiction, or other public body, or any other political
			 subdivision within the territorial limits of the United States, created by or
			 pursuant to State law or the law of an Indian tribe or tribal organization,
			 with the authority to impose a tax, charge, or fee.
			(6)Nongovernmental
			 farming associationThe term nongovernmental farming
			 association means any of the following entities that has legal
			 standing:
				(A)A group of agricultural producers that
			 operates as a marketing alliance.
				(B)A cooperative
			 association, each of whose owners and members is an agricultural
			 producer.
				(C)A group of two or
			 more agricultural producers or farm vendors who sell an agricultural product
			 through a common distribution channel.
				(D)A nonprofit organization with expertise in
			 farming.
				(E)A network or
			 association of agricultural producers.
				(7)Participating
			 farmerThe term participating farmer means an
			 agricultural producer who has made a binding commitment to participate in a
			 community-supported agricultural project.
			(8)StateThe
			 term State includes the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands, the United States Virgin Islands, Guam, and American Samoa.
			(9)Under-served
			 communityThe term under-served community means an
			 urban, rural, or tribal community which has—
				(A)limited access to affordable, healthy
			 foods, including fresh fruits and vegetables, in retail grocery stores or
			 farmer-to-consumer direct markets;
				(B)a high incidence of diet-related diseases,
			 including obesity;
				(C)a high rate of hunger or food insecurity;
			 or
				(D)severe or persistent poverty.
				6.RegulationsThe Secretary of Agriculture shall prescribe
			 such regulations as may be necessary to carry out this Act.
		
